Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 4 December 1782
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                        
                            Sir
                            Head Quarters 4th Decemr 1782
                        
                        Permit me to thank you for your very polite letter from Providence—and to assure you that I shall ever
                            recollect with peculiar pleasure the period in which the Army of our generous Ally acted in conjunction with that of
                            America—The repeated marks of attention and respect which I have received from the Officers of all Ranks has endeared
                            every individual to me. Believe me sincere when I say that you, Sir, stand among the foremost in the Esteem of Sir Yr most
                            obt and hble servt.

                    